Citation Nr: 0104999	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Evaluation of service-connected residuals of a fracture of 
the right arm, other than ulnar neuropathy and carpal tunnel 
syndrome, rated 10 percent disabling from September 30, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the RO that 
granted service connection for "status post fracture right 
arm" and assigned a 10 percent evaluation therefor, 
effective from September 30, 1996.

This case was previously before the Board in November 1998.  
The Board at that time framed the issue on appeal in terms of 
the veteran's entitlement to an increased rating.  Since 
then, however, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In addition, in June 2000, while the 
veteran's case was in remand status, the RO entered a 
decision that granted service connection for right ulnar 
neuropathy/right carpal tunnel syndrome secondary to the 
service-connected fracture of the right arm, and awarded a 
separate 10 percent evaluation therefor, effective from 
September 1996.  The veteran filed a timely notice of 
disagreement (NOD) with respect to the evaluation assigned 
for right ulnar neuropathy/carpal tunnel syndrome, but the 
record does not reflect that a statement of the case (SOC) or 
supplemental SOC (SSOC) addressing that matter has to date 
been issued.  See discussion, infra.  Consequently, because 
the Board does not currently have jurisdiction to consider 
the matter of the evaluation to be assigned for the service-
connected right ulnar neuropathy/carpal tunnel syndrome in 
the absence of an appropriate SOC/SSOC and substantive 
appeal, see 38 U.S.C.A. §§ 7105, 7108 (West 1991) and 
38 C.F.R. §§ 19.26, 20.200, 20.202, 20.302 (2000), and 
because 

the issue presently on appeal was placed in appellate status 
by a NOD expressing dissatisfaction with the original rating 
assigned, the Board has re-characterized the issue on appeal 
as set forth above, on the title page of this preliminary 
order.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the claim on appeal in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain a complete copy 
of all relevant records of treatment from UniversityCare in 
Baltimore, Maryland, to include any records reflecting 
treatment the veteran may have received for his right arm 
prior to May 1999.  The action should also include providing 
the veteran with new orthopedic and neurologic examinations.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).


The RO should also issue the veteran a SOC or SSOC on the 
matter of the evaluation to be assigned for service-connected 
right ulnar neuropathy/carpal tunnel syndrome.  The record 
shows that the RO, by a decision entered in June 2000, 
granted service connection for that disability and assigned a 
10 percent evaluation therefor, effective from September 30, 
1996.  See Introduction, supra.  The record further shows 
that the veteran, in August 2000, submitted a NOD as to the 
evaluation assigned for that disability.  However, no SOC or 
SSOC as to that matter was thereafter issued.  In situations 
such as this, the Court has held that the Board should remand 
the matter to the RO for the issuance of a SOC/SSOC.  See, 
e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of all relevant 
records of treatment from UniversityCare 
in Baltimore, Maryland, to include any 
records reflecting treatment the veteran 
may have received for his right arm 
prior to May 1999.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo orthopedic and 
neurologic examinations for purposes of 
assessing the severity of his service-
connected right arm disorder.  The 

examiner(s) should review the claims 
folder before examining the veteran, and 
all indicated tests should be conducted.

The orthopedic examiner should conduct 
range of motion studies on the right 
elbow.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments of the elbow such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall 
right elbow disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) flexion which is 
limited to 45, 55, 70, 90, 100, 110, or 
more than 110 degrees, and/or (2) 
extension which is limited to 110, 100, 
90, 75, 60, 45, or less than 45 degrees.

The orthopedic examiner should also 
perform range of motion studies on the 
right forearm.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of pronation and 

supination.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of pronation 
and/or supination at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments of the forearm such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall 
right forearm disability picture, in 
terms of limited motion, and including 
any weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) supination limited to 
30 degrees or less, or to more than 30 
degrees, and/or (2) pronation limited 
such that motion is lost beyond the 
middle of the arc, beyond the last 
quarter of the arc, or at some other 
point in the arc.

The orthopedic examiner should further 
perform range of motion studies on the 
right wrist.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
of dorsiflexion (extension) and palmar 
flexion.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of dorsiflexion 
and/or palmar flexion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which 

the veteran experiences functional 
impairments of the wrist such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall 
right wrist disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) dorsiflexion which is 
more than 15 degrees, or less than 15 
degrees, and (2) palmar flexion which is 
limited in line with the forearm, or not 
limited in line with the forearm.

Finally, the orthopedic examiner should 
express an opinion as to whether the 
veteran sustained a fracture of his 
right radius in service, and should 
fully describe any bony impairment of 
the right ulna.  If it is the examiner's 
opinion that the veteran did not sustain 
a fracture of the right radius in 
service, the examiner should reconcile 
his or her opinion with those set forth 
in the reports of VA examinations 
conducted in February and December 1997.  
With regard to the right ulna, the 
examiner should specifically indicate 
whether there is any evidence of 
nonunion and, if so, whether the 
nonunion is affecting the upper or lower 
half of the ulna.  If there is evidence 
of nonunion of the upper half of the 
ulna, the examiner should indicate 
whether there is any false movement; 
whether there is loss of bone substance 
and, if so, whether the loss is one inch 
(2.5 centimeters) or more; and whether 
there is deformity of the bone and, if 
so, whether the deformity can properly 

be described as "marked."  The examiner 
should also indicate whether there is 
any evidence of malunion of the right 
ulna and, if so, whether there is bad 
alignment of the bone; and whether there 
is flail joint of the elbow.  The 
examiner should further indicate which 
of the veteran's upper extremities is 
most properly considered his "major" 
extremity.

The neurologic examiner should indicate 
whether the veteran's right ulnar 
neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's right 
ulnar neuropathy is manifested by 
organic changes; whether the veteran has 
a "griffin claw" deformity, due to 
flexor contraction of the ring and 
little fingers, and very marked atrophy 
in the dorsal interspace and thenar and 
hypothenar eminences; whether there is 
loss of extension of the ring and little 
fingers; whether the veteran can spread 
his fingers; whether he can gather his 
fingers; whether he can adduct his 
thumb; whether the flexion of his wrist 
is weakened; and whether the 
neurological impairment is wholly 
sensory in nature.

The neurologic examiner should also 
indicate whether the veteran's right 
median neuropathy is best described as 
paralysis, neuritis, or neuralgia, and 
should indicate whether the impairment 
occasioned by such neuropathy is best 
characterized as mild, moderate, severe, 
or complete.  The examiner should 
indicate whether the veteran's right 
median neuropathy is manifested by 

organic changes; whether the hand is 
inclined to the ulnar side, with the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape 
hand); whether pronation is incomplete 
and defective, with absence of flexion 
of the index finger, feeble flexion of 
the middle finger, and an inability to 
make a fist (index and middle fingers 
remain extended); whether there is an 
inability to flex the distal phalanx of 
the thumb, and defective opposition and 
abduction of the thumb at right angles 
to the palm; whether flexion of the 
wrist is weakened; whether there is pain 
with trophic disturbances; and whether 
the neurological impairment is wholly 
sensory in nature.

3.  The RO should review the report of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

4.  After the above development has been 
completed, the RO should take 
adjudicatory action on the matter of the 
evaluation to be assigned for service-
connected residuals of a fracture of the 
right arm, other than ulnar neuropathy 
and carpal tunnel syndrome.  In so 
doing, the RO should consider and apply 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
RO should also give consideration to the 
assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999), and 

should further consider whether separate 
ratings are warranted for impairment of 
the radius and ulna.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a citation to, and summary 
of, 38 C.F.R. §§ 4.71a (Diagnostic Codes 
5206-10, 5212-13, and 5215) and 4.124a 
(Diagnostic Codes 8515-16, 8615-16, 
8715-16).

5.  The RO should re-examine the matter 
of the evaluation to be assigned for 
right ulnar neuropathy/carpal tunnel 
syndrome to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC or SSOC in accordance with 
38 C.F.R. §§ 19.29 and 19.31, unless the 
claim is resolved by granting the 
benefits sought on appeal or the NOD is 
withdrawn.  The claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


